Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quanbo Zou (US20210078856A1, PCT filing date 06/09 2017.) in view of Zou (US 20200039816A1). 

As to Claim 1, Quanbo Zou teaches a micro-filter (mesh membrane filter 402, Figures 2 and 3), comprising a substrate (substrate 401, [0047]) with a back cavity (acoustic port 413) and a film layer (mesh membrane 402) provided on the substrate (401) and suspended above the back cavity (413); wherein the film layer includes through holes distributed thereon (the mesh membrane 402. D is the perforation hole size (diameter) of holes in the mesh membrane 402. [0048]). Regarding the following: is made of an amorphous metal film, Quanbo Zou teaches on [0057] and [0058] a mesh wafer 401 is prepared. A mesh membrane 402 is formed on the mesh wafer. [0058] For example, the dielectric layer 406 of SiO.sub.2 may first be deposited on the mesh wafer 401. Then, a mesh layer 402 is formed on the dielectric layer 406. The material of the mesh layer 402 may be polySi, SixNy, metal, alloy, or polymer. Next, the mesh layer 402 is patterned to form holes therein. Quanbo Zou does not explicitly teach the mesh membrane is made up of “amorphous metal film”. However, Zou in related field (MEMS microphone) teaches a compliant membrane 103 used to block or filter dust or particles at the acoustic port, [0041] made up of [0016] the compliant membrane is made of at least one of the followings: silicon, polysilicon, silicon nitride, silicon oxide, polymer, plastics, elastomer, metal, alloy, metallic glass or dielectrics, which have a higher elongation or ultimate strength than that of silicon materials. Metallic glass reads on the recited “amorphous metal”. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a well-known material such as metallic glass or amorphous metal for the mesh membrane for its ultimate strength than that of silicon materials. See at least Zou on [0045].  
As to Claim 2, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and wherein the amorphous metal film is metallic glass, Zou teaches [0016] the compliant membrane is made of at least one of the followings: silicon, polysilicon, silicon nitride, silicon oxide, polymer, plastics, elastomer, metal, alloy, metallic glass or dielectrics, which have a higher elongation or ultimate strength than that of silicon materials.
As to Claim 5, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and wherein the through holes in the film layer have an inner diameter of 1 nm to 100 μm (dimension of the mesh membrane 402. D is the perforation hole size (diameter) of holes in the mesh membrane 402. The perforation hole size D is 1-10 μm, and preferably, 3-5 μm.)
As to Claim 6, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and wherein the through holes in the film layer have an inner diameter of 5 nm to 10 μm, (dimension of the mesh membrane 402. D is the perforation hole size (diameter) of holes in the mesh membrane 402. The perforation hole size D is 1-10 μm, and preferably, 3-5 μm.)
As to Claim 7, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and wherein the film layer has a thickness of 5 nm to 5 μm, (dimension of the mesh membrane 402. D is the perforation hole size (diameter) of holes in the mesh membrane 402. The perforation hole size D is 1-10 μm, and preferably, 3-5 μm.)
 
As to Claim 8, Quanbo Zou in view of Zou teaches the limitations of Claim 7, and wherein the film layer has a thickness of 20 nm to 1000 nm, T is the thickness of the mesh membrane 402. The thickness T is in range of 0.1-10 μm and preferably, 0.3-1 μm, so as to provide a balance between filtering and performance. 
As to Claim 9, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and wherein the substrate is made from a material selected from the group consisting of polymer material, metal, silicon or SiO.sub.2, Quanbo Zou teaches on [0057] and [0058] a mesh wafer 401 is prepared. A mesh membrane 402 is formed on the mesh wafer. [0058] For example, the dielectric layer 406 of SiO.sub.2 may first be deposited on the mesh wafer 401. Then, a mesh layer 402 is formed on the dielectric layer 406. The material of the mesh layer 402 may be polySi, SixNy, metal, alloy, or polymer. Next, the mesh layer 402 is patterned to form holes therein.
As to Claim 10, Quanbo Zou in view of Zou teaches the limitations of Claim 1, and an acoustic device, (Quanbo Zou teaches an MEMS microphone, abstract) comprising the micro-filter ([0041] and The MEMS microphone device includes a MEMS microphone chip and a mesh membrane 402. The mesh membrane 402 is monolithically integrated with the MEMS microphone chip. For example, the MEMS microphone chip may include a first substrate 403, at least one backplate 405 and at least one diaphragm 404. The mesh membrane 402 is formed on a second substrate 401. The mesh membrane 402 and the second substrate 401 are bonded to the first substrate 403, to form a monolithic integration. 
As to Claim 11, Quanbo Zou in view of Zou teaches the limitations of Claim 10, wherein the acoustic device is a microphone module or a microphone chip, ([0041] and The MEMS microphone device includes a MEMS microphone chip and a mesh membrane 402.)

2.	Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Quanbo Zou (US20210078856A1, PCT filing date 06/09 2017.) in view of Zou (US 20200039816A1) in further view of (“Glass Transition Temperature”, Rotational Molding Technology, 2002)

As to Claim 3, Quanbo Zou in view of Zou teaches the limitations of Claim 1, but does not explicitly teach wherein the metallic glass has a glass transition temperature Tg of 150° C. or higher. However, Glass transition temperature is a property of the is represented by Tg and is a property of the amorphous materials or the amorphous portion of a semicrystalline materials. When the ambient temperature is below Tg, the molecular chains of amorphous materials are frozen in place and behave like solid glass. Plastic materials with flexible backbone show lower Tg, whereas plastic materials whose molecular structure is stiff, rigid, and inflexible show a higher Tg. Glass transition temperature helps determine various flexible and rigid applications for a material. The glass transition temperature of semi-crystalline thermoplastics lies between 100° C to 400° C. (https://www.sciencedirect.com/topics/materials-science/glass-transition-temperature. 1.7.1, [0002] and 6.3.3.1 [0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material that has a specific glass transition temperature 150° C. or higher to achieve desired rigid or flexible property of the selected material depending on its intended use.  
As to Claim 4, Quanbo Zou in view of Zou teaches the limitations of Claim 1, but does not explicitly teach wherein the metallic glass has a glass transition temperature Tg of 250° C or higher. However, Glass transition temperature is a property of the is represented by Tg and is a property of the amorphous materials or the amorphous portion of a semicrystalline materials. When the ambient temperature is below Tg, the molecular chains of amorphous materials are frozen in place and behave like solid glass. Plastic materials with flexible backbone show lower Tg, whereas plastic materials whose molecular structure is stiff, rigid, and inflexible show a higher Tg. Glass transition temperature helps determine various flexible and rigid applications for a material. The glass transition temperature of semi-crystalline thermoplastics lies between 100° C to 400° C. (https://www.sciencedirect.com/topics/materials-science/glass-transition-temperature. 1.7.1, [0002] and 6.3.3.1 [0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material that has a specific glass transition temperature 250° C. or higher to achieve desired rigid or flexible property of the selected material depending on its intended use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651